DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 18 May 2022 is acknowledged. 
Claims 16-24 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examiner’s Comment on List Indicators
Claims 13 & 14 each include list indicators (e.g. “(-)" or “(•)”). These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists. As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the gasket comprising an identification detectable from the upper face of the gasket so that it is easily detectable if a pressure release function has been partly or fully initiated” (lines 10-11) which renders the claim indefinite for several reasons. 
First, “an identification detectable from the upper face of the gasket” appears to suggest that the identification is detectable with respect to the upper face of the gasket (e.g. when a user is located on the upper face of the gasket) however, as best understood, this is not the intended interpretation. Rather, it appears that this may have been intended to read “an identification detectable on the upper face of the gasket” or equivalent. 
Next, it is unclear what element “it” is referring to in the phrase “the gasket comprising an identification… so that it is easily detectable if a pressure release function has been partly or fully initiated”, rendering the limitation ambiguous. By way of example, “it” might reasonably be seen as referring to the gasket or the identification, or may be seen as referring to the general situation that a pressure release function has been initiated. As a result, the above phrase might be seen as meaning that the identification is configured such that the identification itself is “easily detectable” in the event of a pressure release (e.g. to aid a user in identifying the particular damaged gasket); or the phrase might be seen as meaning that the identification enables a user to easily identify when a pressure release function has been initiated (e.g. to aid a user in recognizing the fact that a pressure release function has been initiated).
Finally, the term “easily detectable” in claim 1 is a relative term which renders the claim indefinite. The term “easily detectable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-15 are rejected due to dependency on claim 1. 

Claim 15 currently depends directly from claim 13, however, claim 15 appears to be further defining “the detector device” which is first recited in claim 14. It appears that claim 15 was likely intended to depend from claim 14 rather than claim 13. Otherwise, “the detector device” in claim 15 lacks proper antecedent basis in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 11 & 12 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustinus et al. (US 5,595,208; hereafter Augustinus).
Regarding claim 1, Augustinus discloses (figs. 1-6c) an extractor tube assembly (1) for a beverage container (4), comprising a gas valve (including at least passage 6) and a beverage valve (including at least passage 5 & element 11; see col. 4, lines 35-48) adapted to cooperate with each other, the gas valve and beverage valve comprising a ring-shaped gasket (7), the gasket being made of an elastomeric material (col. 4, line 37) and comprising an insert (19; figs. 4 & 5) made of a rigid material (col. 5, lines 24-27), and the gasket having a top part (i.e. the portion of the gasket above the insert 19, as oriented in fig. 6a; “Top Part” in annotated figure 6a, below) with an upper face (i.e. top face, as oriented in 1 & 6a-6c; “Upper Face”, below) visible from outside the extractor tube assembly (see fig. 1; the upper face is visible from above the assembly), the top part being arranged above the insert (see figs. 1 & 6a-6c), 
wherein the elastomeric material encloses the insert (see figs. 1 & 6a) and a portion of the top part of the gasket (portion including 24 in figs. 6a - 6c) is adapted to be released from the insert when a pressure inside the beverage container exceeds a predetermined level so that fluid communication between an interior of the beverage container and the surroundings is provided, whereby the pressure is released from the beverage container (col. 5, lines, 35-67; figs 6a-6c), the gasket comprising an identification (i.e. the shape of the top surface; see “ID Feature A”, “ID Feature B” and "ID Feature C”, annotated below) detectable from the upper face of the gasket so that it is easily detectable if a pressure release function of the gasket has been partly or fully initiated, the identification is part of the upper face of the gasket (the shape and topology of the upper face, including ID features A – C, are part of the upper face).

    PNG
    media_image1.png
    541
    817
    media_image1.png
    Greyscale









Regarding the final limitation wherein the gasket comprises “an identification detectable from the upper face of the gasket so that it is easily detectable if a pressure release function of the gasket has been partly or fully initiated” the examiner notes that one common and accepted definition of “identification“ is “evidence of identity; something that identifies a person or thing”. Under a broad reasonable interpretation of the claimed terminology, any shape or identifying characteristic of an object may be an "identification" i.e. something that identifies a part. As such, the shape & topography of the gasket, including ID Features A-C above, reads on the limitations of the claim since a user familiar with the components of the extractor tube assembly would be able to identify the gasket by, for example, looking at the upper face of the gasket. 
Furthermore, as seen in figures 6b & 6c, when the portion 24 of the top part is released from the insert, said user would be able to detect that the shape and/or topography of the upper face has changed due to the pressure release, therefore the device disclosed by Augustinus reads on the final limitations of the claim.

Regarding claim 2, the extractor tube assembly of Augustinus reads on the additional limitation wherein the identification (e.g., ID features A-C indicated above) is a circle line arranged on or in the upper face of the gasket.
As understood by the examiner, a “circle line” is simply a “line” in the shape of a “circle”; i.e., a ring shape or an annular shape. Each of identification features A-C as annotated reads on this limitation. 

Regarding claim 4, the extractor tube assembly of Augustinus reads on the additional limitation wherein the identification is embedded in the upper face. 
The examiner notes that one common and accepted definition of “embedded” is “fixed into the surface of something”. The shape and topology of the upper face is fixed into the surface of the upper face, reading on the limitation of the claim. 
To promote compact prosecution, however, see alternative grounds of rejection in view of Skerra in this action. 

Regarding claim 9, the extractor tube assembly of Augustinus reads on the additional limitations wherein the insert (19; see fig. 4) comprises a first tubular part (20) extending in an axial direction (i.e. vertically as oriented) of the gasket and a flange ring-shaped part (21) extending radially (see figs. 4 & 5) from the tubular part towards a center of the insert, ending at an inner periphery, providing an open area (22) around the center, the ring-shaped part comprising a plurality of incisions (23) arranged around the inner periphery.

Regarding claim 11, the extractor tube assembly of Augustinus reads on the additional limitation wherein the tubular part has an outer face comprising one or more projections (see “Projection” in annotated figure 4, below).

    PNG
    media_image2.png
    264
    818
    media_image2.png
    Greyscale





Regarding claim 12, Augustinus further discloses (fig. 1) a beverage container (4; col. 4, lines 28-34) comprising an extractor tube assembly according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4 (as understood) are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Augustinus as applied to claim 1 above, and further in view of Skerra (GB 2,383,990).
While the extractor tube assembly of Augustinus is seen as reading on the limitations of claims 2 & 4 (as described above), to promote compact prosecution in the event that Augustinus is not seen as reading on the limitations wherein the identification is “a circle line arranged on or in the upper face of the gasket” (claim 2) and/or wherein the identification is “embedded in the upper face” (claim 4), the following additional teaching is provided:
Skerra teaches (figs. 1-14; especially figs. 11 & 12) an extractor tube assembly for a beverage container comprising at least one annular component (F), the annular component having an upper face (at 34; see fig. 11; top side as oriented in figs. 6 & 7), the annular component further comprising an identification (40c) in the form of a circle line (i.e. a ring) which is embedded in the upper face (see figs. 6 & 7). 
Skerra further teaches that the identification may be formed from rubber material (page 2, lines 1-3), and may comprise a transponder (42) and an antenna (44) to store and transmit information about the device (page 7, lines 1-5). Skerra further teaches that many components may have such an identification (figs. 9, 10 & 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the extractor tube assembly of Augustinus by providing an identification in the form of a circle line (i.e. a ring) having a transmitter embedded in the upper face of the gasket, in view of the teachings of Skerra, to allow information about the device to be stored in a secure manner and accessed remotely. 
Additionally, such a modification would have been obvious as the use of a known technique (providing a ring-shaped identification feature embedded in the upper surface of an annular valve component) to improve a similar device (the valve gasket of Augustinus; i.e. an annular valve component) in the same way; or otherwise as the application of a known technique (as above) to a known device (as above) ready for improvement to yield predictable results (e.g. a valve component having an identification feature embedded in the upper face). 
As a result, the limitations of claims 2 & 4 are alternatively met. 

Claims 3, 5 & 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Augustinus as applied to claim 1 above, and further in view of Hart (US 1,842,606).
Regarding claim 3, Augustinus does not explicitly disclose the additional limitation wherein the identification has a color which is different from a color of the gasket in order to facilitate detection of the identification.
Hart teaches (figs. 1-4) an identification feature (11) for a rubber (i.e. elastomeric) article wherein the identification feature has a color (e.g., 12-15) which is different from a color of the base article in order to facilitate detection of the identification feature (10; see page 1, lines 42-45: "a color contrasting with the color of article 10”). Hart further teaches that the condition and value of rubber goods is related to the age and therefore, it is desirable for the user to be able to track the age of the article by using the color (page 1, lines 86-99).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gasket of the extractor tube assembly disclosed by Augustinus by providing a color-coded identification, which is different from a color of the gasket in order to facilitate detection of the identification, in view of the teachings of Hart, to provide a method of tracking the time the element has been in service, as suggested by Hart. Additionally, such a modification would have been obvious as the application of a known technique (the use of a color-coded identification different in color to the base article) to a known device (the gasket of the extractor tube assembly of Augustinus) ready for improvement to yield predictable results.
Furthermore, the specific shape and/or color of the identification are considered matters of ornamentation (i.e. have no mechanical function) and, as such, cannot be relied upon to patentably distinguish the claimed invention from the prior art [See MPEP § 2144.04(I)]. 

Regarding claim 5, Augustinus does not explicitly disclose the additional limitation wherein the identification is pictograms, geometrical signs, impressions, numbers or characters.
Hart teaches (figs. 1-4) an identification feature (11) for a rubber (i.e. elastomeric) article wherein the identification includes various numbers (19) and characters (e.g. letters 20). 
Hart suggests that the condition and value of rubber goods is related to the age and therefore a number or character (16) in the form of an actual date or an abbreviated date code may be provided on the identification to enable the user to be able to track the age of the article (col. 2, lines 86-99).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gasket of the extractor tube assembly disclosed by Augustinus by providing an identification with numbers or characters (e.g., as a date or abbreviated date code), in view of the teachings of Hart, to provide a method of tracking the time the element has been in service, as suggested by Hart. Additionally, such a modification would have been obvious as the application of a known technique (providing an identification having numbers and characters on an elastomeric article to enable tracking the age of said article, as in Hart) to a known device (the elastomeric gasket of the extractor tube assembly of Augustinus) ready for improvement to yield predictable results.
Furthermore, the specific shape and/or form of the identification are considered matters of ornamentation (i.e. have no mechanical function) and, as such, cannot be relied upon to patentably distinguish the claimed invention from the prior art [See MPEP § 2144.04(I)]. 

Regarding claim 6, the extractor tube assembly of Augustinus, as modified above in view of Hart to include a color-coded identification (as in claim 3) and/or an identification comprising a date or abbreviated date code (as in claim 5), reads on the additional limitation wherein the identification discloses or indicates a time (e.g., a date, via color-coding, a date, or a date code), so that it is possible to detect when the extractor tube assembly has been incorporated into the beverage container.
Furthermore, the specific shape and/or color of the identification are considered matters of ornamentation (i.e. have no mechanical function) and, as such, cannot be relied upon to patentably distinguish the claimed invention from the prior art [See MPEP § 2144.04(I)]. 
Finally, claim 6 being an apparatus claim, the limitation of "...so that it is possible to detect when the extractor tube assembly has been incorporated into the beverage container" is seen as an intended use (e.g., a gasket with a particular date/time indication would likely be intended for use coinciding with the indicated date/time, but could be incorporated into such a beverage container before or after the indicated date/time, etc.). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [See MPEP § 2114(II)].

Claim 7 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus as applied to claim 1 above, and further in view of Amidzich (US 6,286,730).
Regarding claim 7, Augustinus does not explicitly disclose the additional limitation wherein the elastomeric material is ethylene propylene diene monomer (EPDM).
Amidzich teaches (e.g., fig. 17) a valve assembly (520) for a beverage container (526; see col. 1, lines 21-24:”the liquid to be stored could comprise a beverage…”), the valve assembly comprising a gasket / seal (538). Amidzich suggests that the gasket / seal “is made of a resilient material such as neoprene or EPDM, or other resilient material suitable for use in connection with food or beverage containers” (col. 16, lines 12-15). 
It would have been obvious to a person having skill in the art before the effective filing date of the application to modify the gasket of the extractor tube assembly of Augustinus by utilizing ethylene propylene diene monomer (EPDM) as the elastomeric material, in view of the teachings of Amidzich, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus as applied to claim 1 above, and further in view of Riis (US 2010/0308544).
Regarding claim 8, Augustinus further discloses that the rigid material may be steel (col. 5, lines 24-27), but does not explicitly disclose the use of stainless steel.
Riis teaches (figs. 1-9) a gasket (1) for an extractor tube assembly (fig. 1), the gasket comprising an elastomeric material portion and an insert (3 and/or 4) “made of a rigid material such as stainless steel or aluminum” (para. 40).
 It would have been obvious to a person having skill in the art before the effective filing date of the application to modify the extractor tube assembly of Augustinus by utilizing stainless steel as the rigid material forming the insert of the gasket, in view of the teachings of Riis, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 13 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus as applied to claims 1 & 12 above, and further in view of Johnston (US 3,905,522).
Regarding claim 13, Augustinus further discloses (fig. 1) a beverage dispensing system comprising: 
a beverage container (4; col. 4, lines 28-34) having an extractor tube assembly according to claim 1 (as described with respect to claim 1 above),  
a dispense head (not shown; col. 4, lines 46-48; “a special coupling head”) adapted to be connected with the extractor tube assembly, and 
a gas supply (not shown; col. 4, lines 48-51; “a pressure gas source”) being connected to the dispense head for supplying gas to the beverage container. 
Augustinus further discloses that the gas supply forces the liquid from the beverage container through the liquid passage to a "consumption place" (col. 4, lines 51-54).
Augustinus does not explicitly disclose the additional limitation wherein a dispensing tap is connected to the dispense head via a dispensing line. 
Johnston teaches (fig 1) a beverage dispensing system comprising a beverage container (10) having an extractor tube assembly (A), a dispense head (B) adapted to be connected with the extractor tube assembly, a gas supply (22) being connected to the dispense head for supplying gas to the beverage container, and a dispensing tap (30) being connected with the dispense head (B) via a dispensing line (28). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the beverage dispensing system of Augustinus to include a dispensing tap connected with the dispensing head via a dispensing line, in view of the teachings of Johnston, to allow liquid to be dispensed to the end user in a controlled manner. It is further noted that the use of a dispensing tap and a dispensing line to dispense a beverage is otherwise well-known in the art. 

Claims 14 & 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Augustinus in view of Johnston as applied to claim 13 above, and further in view of Hart and Taylor et al. (US 2006/0113370; hereafter Taylor). 
Regarding claims 14 & 15, Augustinus does not explicitly disclose the additional limitations wherein the system further comprises a detector device and a processing device (as in claim 14), or wherein the detector device is connected with a communication unit which is adapted to communicate with a storage device (as in claim 15).
Hart teaches (figs. 1-4) an identification feature (11) for rubber (i.e. elastomeric) articles wherein the identification feature has a color (12 & 13 or 15 & 16) which is different from a color of the base article in order to facilitate detection of the identification (10; see col. 1, lines 42-45: "a color contrasting with the color of article 10”). Hart further teaches that the condition and value of rubber goods is related to the age and, therefore, it is desirable for the user to be able to track the age of the article (col. 2, lines 86-99).
Taylor teaches a system (figs. 1-14, especially fig. 8) having a beverage storage system comprising a beverage container (e.g. 68) with an identification (12), a detector device (16) adapted to detect the identification (i.e., RFID tag 12) of the container and to receive information regarding the identification, a processing device (CPU 28 within 16; see fig. 2) adapted to extract the information regarding the identification to provide the information to a user (via PDA 54 on 16, screen on remote computer 20, or via 46 or 48; see fig. 3; paragraphs 36 & 37), wherein the detector device (16) is connected with a communication unit (26; see fig. 2) which is adapted to communicate with a storage device (e.g. remote computer 20 comprising memory 40 and mass storage device 38; see fig. 3; i.e., for saving incoming information and/or storing relevant databases for cross-reference; see paras. 37, 38 & 75).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application, in view of the teachings of Hart and Taylor, to modify the elastomeric gasket of the extractor tube assembly of the beverage dispensing system disclosed by Augustinus such that the gasket comprises an identification feature in the form of an RFID tag, as taught by Taylor, to allow a user to keep track of the component, as Hart teaches that the condition of rubber components is related to the age of said component and therefore it is desirable for a user to keep track of the age of such components. In other words, a person having ordinary skill in the art, before the effective filing date, would have recognized that Hart teaches that tracking of rubber/elastomeric goods is desirable due to age considerations and Taylor teaches a modern, efficient way of performing such tracking/record keeping of components. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize a system such as that taught by Taylor to perform such tracking / record keeping. More specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to provide a detector device adapted to detect the identification (i.e. the RFID identification tag) of the gasket of Augustinus (when modified as above to include such an RFID tag) to receive information regarding the identification and a processing device adapted to extract the information regarding the identification to provide the information to a user (as in claim 14), and further to provide a communication unit connected with the detector device, the communication unit adapted to communicate with a storage device (as in claim 15)(e.g., to provide storage and/or database cross-referencing capabilities), in view of the teachings of Taylor, as a combination of known prior art elements (i.e., the detector, processing, communication, and storage devices of the RFID tracking system taught by Taylor in combination with a device having an RFID identification to be tracked, such as the gasket of Augustinus when modified as above) according to known methods (i.e., as taught by Taylor) to yield predictable results (e.g., an RFID tracking system of the type taught by Taylor, for tracking data related to the elastomeric gaskets of Augustinus). 
As a result, all of the limitations of claims 14 & 15 are met, or are otherwise rendered obvious. 
Examiner’s Comment on Previously Cited Art
	To promote compact prosecution, attention is drawn to US 2009/0102142 to Tanaka et al., cited in applicant’s IDS filed 22 February 2021. While not relied upon in the current action, this document is seen as have particular relevance to certain aspects of the “identification”.
In particular, Tanaka teaches a gasket (1) comprising an identification (2) which may take several forms, including characters (i.e. letters; figs. 1 & 4) or a circular line (fig. 3). 

    PNG
    media_image3.png
    536
    1120
    media_image3.png
    Greyscale









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753